Case 1:20-cv-23287-DPG Document 65-1 Entered on FLSD Docket 02/09/2021 Page 1 of 3




                         EXHIBIT “A”
Case 1:20-cv-23287-DPG Document 65-1 Entered on FLSD Docket 02/09/2021 Page 2 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


   LUIS MANUEL RODRIGUEZ, et al.,
                                                    Case No.: 1:20-cv-23287-DPG
                                 Plaintiffs,

          v.


   IMPERIAL BRANDS PLC, et al.,

                                 Defendants.


               [PROPOSED] ORDER GRANTING DEFENDANTS’
            UNOPPOSED JOINT MOTION FOR AN ORDER SETTING
    COORDINATED MOTION TO DISMISS PROCEDURE AND BRIEFING SCHEDULE

          THIS CAUSE having come before the Court on Defendants Imperial Brands plc

   (“Imperial”), WPP plc, Young & Rubicam LLC, and BCW LLC’s (collectively, “Moving

   Defendants”) Unopposed Motion for an Order Setting Coordinated Motion to Dismiss Procedure

   and Briefing Schedule (the “Motion”), and good cause appearing therefore, it is ORDERED AND

   ADJUDGED that the Motion is GRANTED. The Parties shall adhere to the following deadlines

   and procedures:

          1.     The Moving Defendants’ deadline to answer or otherwise respond to the Complaint

   shall be February 26, 2021.

                 a. Moving Defendants shall file a Consolidated Motion to Dismiss, making

                     arguments common to all Moving Defendants, not to exceed twenty-five (25)

                     pages.

                 b. While Moving Defendants will work collaboratively to consolidate briefing on

                     as many relevant issues as possible, Imperial (individually) and WPP plc,

                     Young & Rubicam LLC and BCW LLC (together) shall have the option of
Case 1:20-cv-23287-DPG Document 65-1 Entered on FLSD Docket 02/09/2021 Page 3 of 3




                      filing separate motions and memoranda of law on their individualized

                      arguments as outlined in Moving Defendants’ Unopposed Motion for an Order

                      Setting Coordinated Motion to Dismiss Procedure and Briefing Schedule, [D.E.

                      65], not to exceed twenty (20) pages each, to address any additional arguments

                      that Moving Defendants wish to raise that are not contained in the Consolidated

                      Motion arguments, including, but not limited to, particularized arguments

                      relating to jurisdiction.

          2.      Plaintiffs’ deadline to file a Response to the Consolidated Motion to Dismiss and

   the Individual Briefs set forth in Paragraph 1 above shall be March 26, 2021. Plaintiffs’ Responses

   to such briefing shall not exceed the number of permissible pages of the respective opening briefs:

   twenty-five (25) pages to respond to the Consolidated Motion to Dismiss and twenty (20) pages to

   respond to the Individual Briefs.

          3.      Moving Defendants shall be permitted to file Replies to Plaintiffs’ Responses by

   April 16, 2021, as follows:

                  a. A Reply in support of the Consolidated Motion to Dismiss, not to exceed fifteen

                      (15) pages; and

                  b. Replies in support of any Individual Briefs, not to exceed ten (10) pages.

          DONE AND ORDERED in Chambers at Miami, Miami-Dade County, Florida, this

   ____ day of ___________, 2021.



                                                        ____________________________________
                                                        HONORABLE DARRIN P. GAYLES
                                                        United States District Judge


   Copies furnished via CM/ECF to Counsel of Record


                                                   2
